Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagga et al. (USPGPub 2006/0265065).
	Regarding claim 12, Bagga teaches a three dimensional object (fig. 1) having a surface roughness of about 100 microns [0026](which reads upon a range slightly above and below 100 microns implying that the structure of Bagga has at least some surface roughness features less than 100 microns (0.1mm)) wherein a portion of the top and bottom surfaces may be roughened but not necessarily all surfaces or all portions of surfaces (abstract), wherein surface roughness of the size detailed necessarily implies the presence of peaks and valleys on the surface at the micro/nano level.  It is noted that claim 12 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the surface roughness of Bagga is reasonably capable of being controlled using the techniques claimed but it is not required that these processes be performed using the techniques claimed in order for the product limitations of the current claims to be met. However, it should be noted that Bagga explicitly teaches the use of surface deformation and removal in the formation of the provided surface roughness [0024].
	Regarding claims 13-20, all of the claims are product by-process claims as described above that only state a process used to modulate surface roughness wherein as stated above the prior art is not required to use the processes claimed to meet the limitations of the claims.  Instead the prior art need only be capable of being formed by the processes claimed, wherein in this case, the prior art product is reasonably capable of being formed using any of the processes of the current claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717